DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1–15 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1–5 and 7–15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham et al. (Inorganic-Organic Composite Solid Polymer Electrolytes, hereinafter Abraham NPL-1).
Regarding claim 1, Abraham NPL-1 discloses a solid polymer electrolyte comprising:
at least one lithium salt (FIG. 2, P1251/C2/L37–P1252/C1/L3),
at least one polymer P1 capable of solvating the cations of a lithium salt (FIG. 2, P1251/C2/L37–P1252/C1/L3), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (FIG. 2, P1251/C2/L37–P1252/C1/L3),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2822, P1251/C2/L37–P1252/C1/L3);
the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar 2822, P1251/C2/L37–P1252/C1/L3); and
the polymer P1 represents from 30 to 70% by weight, relative to a total weight of the solid polymer electrolyte (FIG. 2, P1251/C2/L37–P1252/C1/L3).
Regarding claim 2, Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from homopolymers and copolymers of ethylene oxide, of methylene oxide, of propylene oxide, of epichlorohydrin and of allyl glycidyl ether (see PEGDME, P1251/C2/L37–P1252/C1/L3).
Regarding claim 3, Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from ethylene oxide homopolymers (see PEGDME, P1251/C2/L37–P1252/C1/L3).
Regarding claim 4, Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the hexafluoropropylene content in the copolymer P2 ranges from 19 to 50% by weight inclusive, relative to the total weight of said copolymer P2 (see Kynar 2822, P1251/C2/L37–P1252/C1/L3).
Regarding claim 5, Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the melting point of the copolymer P2 ranges from 100 to 150° C (see Kynar 2822, P1251/C2/L37–P1252/C1/L3).
Regarding claim 7, Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
the copolymer P2 represents from 2 to 30% by weight relative to the total weight of the solid polymer electrolyte (FIG. 2, P1251/C2/L37–P1252/C1/L3).
Regarding claim 8, Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
the lithium salt is chosen from LiBF4, LiPF6, lithium bis(trifluoromethylsulfonyl)imide, lithium bis(fluorosulfonyl)imide, bis(pentafluoroethylsulfonyl)imide, LiAsF6, LiCF3SO3, LiSbF6, LiSbCl6, Li2TiCl6, Li2SeCl6, Li2B10Cl10, Li2B12Cl12 and lithium bis(oxalato)borate (see LiN(SO2C2F5)2, P1251/C2/L37–P1252/C1/L3).
Regarding claim 9, Abraham NPL-1 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the lithium salt represents from 2 to 20% by weight relative to the total weight of the solid polymer electrolyte (FIG. 2, P1251/C2/L37–P1252/C1/L3).
Regarding claim 10, Abraham NPL-1 discloses a lithium battery comprising a film of a solid polymer electrolyte, said film being placed between a film constituting a negative electrode and a film constituting a positive electrode, said positive electrode (1) being optionally in contact with a current collector (FIG. 1, P1251/C2/L37–P1252/C2/L8), said battery being characterized in that said solid polymer electrolyte film is a film of a solid polymer electrolyte comprising:
at least one lithium salt (FIG. 2, P1251/C2/L37–P1252/C1/L3),
at least one polymer P1 capable of solvating the cations of a lithium salt (FIG. 2, P1251/C2/L37–P1252/C1/L3), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (FIG. 2, P1251/C2/L37–P1252/C1/L3),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2822, P1251/C2/L37–P1252/C1/L3);
the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar 2822, P1251/C2/L37–P1252/C1/L3); and
the polymer P1 represents from 30 to 70% by weight, relative to a total weight of the solid polymer electrolyte (FIG. 2, P1251/C2/L37–P1252/C1/L3).
Regarding claim 11, Abraham NPL-1 discloses all claim limitations set forth above and further discloses a lithium battery:
wherein the solid polymer electrolyte film has a thickness of from 1 to 50 μm (see thickness, P1251/C2/L37–P1252/C1/L3).
Regarding claim 12, Abraham NPL-1 discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said battery is a lithium-metal-polymer battery (FIG. 1, P1251/C2/L37–P1252/C2/L8).
Regarding claim 13, Abraham NPL-1 discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said solid polymer electrolyte does not comprise a solvent different from said polymer P1 (FIG. 2, P1251/C2/L37–P1252/C1/L3).
Regarding claim 14, Abraham NPL-1 discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said solid polymer electrolyte is in the form of a film (FIG. 2, P1251/C2/L37–P1252/C1/L3).
Regarding claim 15, Abraham NPL-1 discloses a solid polymer electrolyte comprising:
at least one lithium salt (FIG. 2, P1251/C2/L37–P1252/C1/L3),
at least one polymer P1 capable of solvating the cations of a lithium salt (FIG. 2, P1251/C2/L37–P1252/C1/L3), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (FIG. 2, P1251/C2/L37–P1252/C1/L3),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2822, P1251/C2/L37–P1252/C1/L3);
the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar 2822, P1251/C2/L37–P1252/C1/L3); and
wherein said solid polymer electrolyte does not comprise a solvent different from said polymer P1 (FIG. 2, P1251/C2/L37–P1252/C1/L3).

Claim(s) 1–5, 7–10, and 12–15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham et al. (Highly Conductive PEO-like Polymer Electrolytes, hereinafter Abraham NPL-2).
Regarding claim 1, Abraham NPL-2 discloses a solid polymer electrolyte comprising:
at least one lithium salt (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56),
at least one polymer P1 capable of solvating the cations of a lithium salt (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2822, P1979/C1/L14–P1979/C2/L56);
the melting point of said copolymer P2 is greater than or equal to 100° C (FIG. 4, P1979/C1/L14–P1979/C2/L56); and
the polymer P1 represents from 30 to 70% by weight, relative to a total weight of the solid polymer electrolyte (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56).
Regarding claim 2, Abraham NPL-2 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from homopolymers and copolymers of ethylene oxide, of methylene oxide, of propylene oxide, of epichlorohydrin and of allyl glycidyl ether (see PEGDME, P1979/C1/L14–P1979/C2/L56).
Regarding claim 3, Abraham NPL-2 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from ethylene oxide homopolymers (see PEGDME, P1979/C1/L14–P1979/C2/L56).
Regarding claim 4, Abraham NPL-2 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the hexafluoropropylene content in the copolymer P2 ranges from 19 to 50% by weight inclusive, relative to the total weight of said copolymer P2 (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56).
Regarding claim 5, Abraham NPL-2 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the melting point of the copolymer P2 ranges from 100 to 150° C (FIG. 4, P1979/C1/L14–P1979/C2/L56).
Regarding claim 7, Abraham NPL-2 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
the copolymer P2 represents from 2 to 30% by weight relative to the total weight of the solid polymer electrolyte (see Kynar 2822, P1979/C1/L14–P1979/C2/L56).
Regarding claim 8, Abraham NPL-2 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
the lithium salt is chosen from LiBF4, LiPF6, lithium bis(trifluoromethylsulfonyl)imide, lithium bis(fluorosulfonyl)imide, bis(pentafluoroethylsulfonyl)imide, LiAsF6, LiCF3SO3, LiSbF6, LiSbCl6, Li2TiCl6, Li2SeCl6, Li2B10Cl10, Li2B12Cl12 and lithium bis(oxalato)borate (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56).
Regarding claim 9, Abraham NPL-2 discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the lithium salt represents from 2 to 20% by weight relative to the total weight of the solid polymer electrolyte (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56).
Regarding claim 10, Abraham NPL-2 discloses a lithium battery comprising a film of a solid polymer electrolyte, said film being placed between a film constituting a negative electrode and a film constituting a positive electrode, said positive electrode being optionally in contact with a current collector (P1979/C1/L14–P1979/C2/L56), said battery being characterized in that said solid polymer electrolyte film is a film of a solid polymer electrolyte comprising:
at least one lithium salt (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56),
at least one polymer P1 capable of solvating the cations of a lithium salt (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2822, P1979/C1/L14–P1979/C2/L56);
the melting point of said copolymer P2 is greater than or equal to 100° C (FIG. 4, P1979/C1/L14–P1979/C2/L56); and
the polymer P1 represents from 30 to 70% by weight, relative to a total weight of the solid polymer electrolyte (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56).
Regarding claim 12, Abraham NPL-2 discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said battery is a lithium-metal-polymer battery (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56).
Regarding claim 13, Abraham NPL-2 discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said solid polymer electrolyte does not comprise a solvent different from said polymer P1 (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56).
Regarding claim 14, Abraham NPL-2 discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said solid polymer electrolyte is in the form of a film (se FIGS. 1–2, P1979/C1/L14–P1979/C2/L56).
Regarding claim 15, Abraham NPL-2 discloses a solid polymer electrolyte comprising:
at least one lithium salt (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56),
at least one polymer P1 capable of solvating the cations of a lithium salt (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2822, P1979/C1/L14–P1979/C2/L56);
the melting point of said copolymer P2 is greater than or equal to 100° C (FIG. 4, P1979/C1/L14–P1979/C2/L56); and
wherein said solid polymer electrolyte does not comprise a solvent different from said polymer P1 (FIGS. 1–2, P1979/C1/L14–P1979/C2/L56).

Claim Rejections - 35 USC § 103
Claim(s) 1–6 and 8–15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deschamps (US 2015/0311491 A1) in view of Adachi et al. (US 2015/0132638 A1, hereinafter Adachi).
Regarding claims 1 and 4–6, Deschamps discloses a solid polymer electrolyte (2, [0121]) comprising:
at least one lithium salt (see LiTFSI, [0121]), 
at least one polymer P1 capable of solvating the cations of a lithium salt (see PEO, [0121]), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (see PVDF/HFP copolymer, [0121]),
wherein the polymer P1 represents from 30 to 70% by weight, relative to a total weight of the solid polymer electrolyte (see PEO, [0121]).
Deschamps does not explicitly disclose:
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2;
the melting point of said copolymer P2 is greater than or equal to 100° C;
wherein the hexafluoropropylene content in the copolymer P2 ranges from 19 to 50% by weight inclusive, relative to the total weight of said copolymer P2;
wherein the melting point of the copolymer P2 ranges from 100 to 150° C; and
the copolymer P2 comprises 19% by weight of hexafluoropropylene relative to the total weight of said copolymer and has a melting point of from 110 to 125° C;
Adachi discloses a solid polymer electrolyte comprising a copolymer P2 having 19% by weight of hexafluoropropylene relative to the total weight of said copolymer and a melting point of from 110 to 125° C (see Kynar2500, [0018]) to enhance the performance of the battery (see electrolyte layer, [0041]). Deschamps and Adachi are analogous art because they are directed to solid polymer electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer P2 of Deschamps with the copolymer P2 of Adachi in order to enhance the performance of the battery.
Regarding claim 2, modified Deschamps discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from homopolymers and copolymers of ethylene oxide, of methylene oxide, of propylene oxide, of epichlorohydrin and of allyl glycidyl ether (see PEO, [0121]).
Regarding claim 3, modified Deschamps discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from ethylene oxide homopolymers (see PEO, [0121]).
Regarding claim 8, modified Deschamps discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
the lithium salt is chosen from LiBF4, LiPF6, lithium bis(trifluoromethylsulfonyl)imide, lithium bis(fluorosulfonyl)imide, bis(pentafluoroethylsulfonyl)imide, LiAsF6, LiCF3SO3, LiSbF6, LiSbCl6, Li2TiCl6, Li2SeCl6, Li2B10Cl10, Li2B12Cl12 and lithium bis(oxalato)borate (see LiTFSI, [0121]).
Regarding claim 9, Song discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the lithium salt represents from 2 to 20% by weight relative to the total weight of the solid polymer electrolyte (see LiTFSI, [0121]).
Regarding claim 10, Deschamps discloses a lithium battery comprising a film of a solid polymer electrolyte (2), said film being placed between a film constituting a negative electrode (1) and a film constituting a positive electrode (3), said positive electrode (3) being optionally in contact with a current collector (4, [0121]), said battery being characterized in that said solid polymer electrolyte film is a film of a solid polymer electrolyte (2) comprising:
at least one lithium salt (see LiTFSI, [0121]), 
at least one polymer P1 capable of solvating the cations of a lithium salt (see PEO, [0121]), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (see PVDF/HFP copolymer, [0121]),
wherein the polymer P1 represents from 30 to 70% by weight, relative to a total weight of the solid polymer electrolyte (see PEO, [0121]).
Deschamps does not explicitly disclose:
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2; and
the melting point of said copolymer P2 is greater than or equal to 100° C.
Adachi discloses a solid polymer electrolyte comprising a copolymer P2 having 19% by weight of hexafluoropropylene relative to the total weight of said copolymer and a melting point of from 110 to 125° C (see Kynar2500, [0018]) to enhance the performance of the battery (see electrolyte layer, [0041]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer P2 of Deschamps with the copolymer P2 of Adachi in order to enhance the performance of the battery.
Regarding claim 11, modified Deschamps discloses all claim limitations set forth above and further discloses a lithium battery:
wherein the solid polymer electrolyte film has a thickness of from 1 to 50 μm (see 20 µm, [0121]).
Regarding claim 12, modifies Deschamps discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said battery is a lithium-metal-polymer battery (see lithium film, [0121]).
Regarding claim 13, modified Deschamps discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein said solid polymer electrolyte does not comprise a solvent different from said polymer P1 (see film, [0121]).
Regarding claim 14, modified Deschamps discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said solid polymer electrolyte is in the form of a film (see film, [0121]).
Regarding claim 15, Deschamps discloses a solid polymer electrolyte (2, [0121]) comprising:
at least one lithium salt (see LiTFSI, [0121]), 
at least one polymer P1 capable of solvating the cations of a lithium salt (see PEO, [0121]), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (see PVDF/HFP copolymer, [0121]),
wherein said solid polymer electrolyte does not comprise a solvent different from said polymer P1 (see film, [0121]).
Deschamps does not explicitly disclose:
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2; and
the melting point of said copolymer P2 is greater than or equal to 100° C.
Adachi discloses a solid polymer electrolyte comprising a copolymer P2 having 19% by weight of hexafluoropropylene relative to the total weight of said copolymer and a melting point of from 110 to 125° C (see Kynar2500, [0018]) to enhance the performance of the battery (see electrolyte layer, [0041]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer P2 of Deschamps with the copolymer P2 of Adachi in order to enhance the performance of the battery.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecuyer et al. (WO 2016/009147 A1; see English language equivalent, US 2017/0141397 A1; hereinafter Lecuyer) in view of Adachi (US 2015/0132638 A1).
Regarding claim 7, Lecuyer discloses a solid polymer electrolyte (see electrolyte, [0239]) comprising:
at least one lithium salt (see LiTFSI, [0239]), 
at least one polymer P1 capable of solvating the cations of a lithium salt (see TEGDME and PEO, [0239]), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (see PVDF-co-HFP, [0239]),
wherein the polymer P1 represents from 30 to 70% by weight, relative to a total weight of the solid polymer electrolyte (see TEGDME and PEO, [0239]); and
the  copolymer P2 represent from 2 to 30% by weight relative to the total weight of the solid polymer electrolyte (see PVDF-co-HFP, [0239]).
Lecuyer does not explicitly disclose:
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2;
the melting point of said copolymer P2 is greater than or equal to 100° C;
Adachi discloses a solid polymer electrolyte comprising a copolymer P2 having 19% by weight of hexafluoropropylene relative to the total weight of said copolymer and a melting point of from 110 to 125° C (see Kynar2500, [0018]) to enhance the performance of the battery (see electrolyte layer, [0041]). Lecuyer and Adachi are analogous art because they are directed to solid polymer electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer P2 of Deschamps with the copolymer P2 of Adachi in order to enhance the performance of the battery.

Response to Arguments
Applicant's arguments with respect to Jin, Song, Noh, Arkema, Liao, and Bauer have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Adachi have been fully considered but they are not persuasive.
Applicants argue Adachi does not suggest to provide an HFP of at least 19 wt% (P13/¶2). Adachi discloses Kynar 2500 (see Kynar2500, [0018]). The instant application discloses Kynar 2500 is in accordance with the claimed invention. Therefore, Adachi suggests to provide an HFP of at least 19 wt%.
Applicants argue Adachi teaches away from an HFP of at least 19 wt% (P13/¶2). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants argue the electrolyte sheet of Adachi has a totally different structure and a totally different composition than the one of the primary reference and cannot be combined (P13/¶5). Adachi and Deschamps are both directed to solid polymer electrolytes composed of polymers and electrolytes. Therefore, the electrolyte sheet of Adachi has a similar structure and composition to the one of Deschamps and can be combined..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abraham NPL-3 (PEO-Like Polymer Electrolytes with High Room Temperature Conductivity) discloses a solid polymer electrolyte comprising at least one lithium salt (TABLE I, PL136/C1/L33–C2/L25), at least one polymer P1 capable of solvating the cations of a lithium salt (TABLE I, PL136/C1/L33–C2/L25), and at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (TABLE I, PL136/C1/L33–C2/L25), wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2822, PL136/C1/L33–C2/L25L3); the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar 2822, PL136/C1/L33–C2/L25); and the polymer P1 represents from 30 to 70% by weight, relative to a total weight of the solid polymer electrolyte (TABLE I, PL136/C1/L33–C2/L25).
Lee discloses Solvay 21510 is a copolymer of vinylidene fluoride and of hexafluoropropylene  having a melting temperature of 132 °C and an HFP substitution degree of 15 mol%, which is 29 wt% (see Solvay Solef 21510, [0098]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725